Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2.	Claims 1-20 are presented for examination.
Response to Arguments
3.	Applicant's arguments filed 3/30/2021 have been fully considered but they are not persuasive. 
With respect to claim 1, applicant asserts “the cited portions of Whalin do not disclose at least ‘determin[ing] that the first future location information and the second future location information each correspond to a future location” (see Applicant’s Remarks pgs. 8-9).  Applicant further contends “merely displaying users of a Meeting Group associated with a general location fails to disclose “cause information to be presented to the second user, the information to be presented to the second user comprising the future location and that the first user and the second user have the future location in common ” Accordingly, Whalin fails to disclose “cause information to be presented to the second user, the information to be presented to the second user comprising the future location and that the first user and the second user have the future location in common,” much less doing so “in response to determining that a characteristic related to the first user corresponds to a preference related to the second user and in response to determining that the first future location information and the second future location information each correspond to a future location” as in Claim 1” (see Applicant’s Remarks pg. 9).
a group of people to a user” (Applicant’s Remarks pg. 8).  For example, ¶ 151 of Whalin describes the steps of Fig. 5 (508) providing to the user an indication of at least one meeting group of a plurality of meeting groups based on the user's received meeting group criteria, wherein the meeting groups have respective members.  Whalin further discloses that “In embodiments, at least one of the meeting management resources may be a calendar of meetings, where the calendar of meetings may specify a location for a meeting, a date and time for a meeting, and the like.  The user may select to join one of a plurality of meetings included in the calendar of meetings, where joining may be through an RSVP facility, and the like.”  The specified location for a meeting used in meeting management resources for a user to join is tantamount to first future location information and the second future location information each correspond to a future location.  In Whalin ¶ 181, Whalin discloses where the “meeting in the making” may be based upon a user’s individualized desire to be a part of a certain group.  The individual customization of the meeting of the meeting organization is tantamount to characteristic and/or preference.  Therefore, Whalin does read upon the claimed features.  The user display is implied as it is being displayed through a calendar interface (Whalin ¶ 186).  Therefore, Examiner maintains the rejection.
Regarding the remaining claims, applicant argues they are allowable based on their similarity to claim 1 or their dependence from their respective independent .
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 4/23/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(s) 1, 3, 4, 7, 8, 10, 11, 14, 15, 17, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2011/0161130 A1 by Whalin et al. (hereafter referred to as Whalin).
Regarding claim 1, Whalin teaches a system (see at least ¶ [0003]), comprising: 
an interface (see at least ¶ [0066]; “This illustrative, non-limiting embodiment of the present invention is a software application that organizes real-world group gatherings around a topic of interest. The software application can be delivered to the user via a web-based graphical user interface.”) configured to:
receive first future location information of a first user (see at least Fig. 5 (504); receive meeting group criteria from a user and at least ¶ [0151]; “In embodiments, the meeting group criteria may include a geographic locale of the user, where the geographic locale may be provided by a zip code input by the user, determined through a computing facility (e.g. a mobile computing device, service provider) being utilized by the user, and the like.”); receive second future location information of a second user (see at least Fig. 5 (508)); 
one or more processors communicatively coupled to the interface (see at least ¶ [0151]; “… a computer program product embodied in a computer readable medium that, when executing on one or more computers…”) and configured to:
determine that the first future location information and the second future location information each correspond to a future location (see at least Fig. 5 (508));
determine that a characteristic related to the first user corresponds to a preference related to the second user (see at least Fig. 5 (508)); and
(see at least Fig. 5 (508)), cause information to be presented to the second user, the information to be presented to the second user comprising the future location and that the first user and the second user have the future location in common (see at least ¶ [0181]).

Regarding claim 3, Whalin teaches the system of Claim 1.  In addition, Whalin teaches wherein:
the one or more processors are further configured to determine that the first future location information and the second future location information each correspond to a location type (see at least Fig. 5 and at least ¶ [0151]); and
wherein the information presented to the second user comprises the location type and that the first user and the second user have the location type in common (see at least Fig. 19).

Regarding claim 4, Whalin teaches the system of Claim 1.  In addition, Whalin teaches wherein the one or more processors are further configured to:
receive a preference of a second user for a plurality of users that have location information corresponding to the future location (see at least Fig. 5 and ¶ [0151]);
determine that each of the plurality of users having location information corresponding to the future location (see at least Fig. 5 and ¶ [0151]); and
(see at least Figs. 5 and 19).

Regarding claim 7, Whalin teaches the system of Claim 1.  In addition, Whalin teaches wherein the first future location information comprises a location that the first user intends to visit at a future time (see at least Fig. 5 and ¶ [0151]; “In embodiments, at least one of the meeting management resources may be a calendar of meetings, where the calendar of meetings may specify a location for a meeting, a date and time for a meeting, and the like. The user may select to join one of a plurality of meetings included in the calendar of meetings, where joining may be through an RSVP facility, and the like.”).

Regarding claims 8, 10, 11, and 14, they are substantially similar to claims 1, 3, 4, and 7, except claims 8, 10, 11, and 14 are in non-transitory computer-readable medium format.  Because the same reasoning applies, claims 8, 10, 11, and 14 are rejected under the same reasoning as claims 1, 3, 4, and 7. 

Regarding claims 15, 17, and 18, they are substantially similar to claims 1, 3, and 4, except claims 15, 17, and 18 are in method format.  Because the same reasoning applies, claims 15, 17, and 18 are rejected under the same reasoning as claims 1, 3, and 4. 
Allowable Subject Matter
s 2, 5, 6, 9, 12, 13, 16, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225.  The examiner can normally be reached on M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATASHA W COSME/Primary Examiner, Art Unit 2465